Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/928,897, filed on July14, 2020.  In response to Examiner’s Office Action of January 06, 2022, Applicant, on April 25, 2022, amended claim 1, 3-7, 9-16 and 18-20. Claims 1-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed April 25, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed April 25, 2022.
On page 13-16 of the Remarks regarding 35 U.S.C. § 101, Applicant states similar to the flexible and efficient technologies held eligible in Enfish and Core Wireless, the currently amended independent claims provide a variety of technical improvements to computing devices such as improved accuracy of resulting models and survey analyses and improved efficiency. In response, Examiner respectfully disagrees and finds the present claims improve an existing business process of interpreting and utilizing digital survey data and there are currently no functional advancements to any technology or technological field, in order for the claim elements to be considered significantly more than the abstract idea itself. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “client device”, “schema module”, “computer-readable medium”, “processor”, “system” and “computer system” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Utilizing computer structure and technology to determine are all, both individually and in combination, generic computer functions such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (See MPEP 2106.05(d)(II).  
Examiner finds the aforementioned procedures are not improvements to a problem in the software arts, a technology or technological field. The applying the attribute definitions and interpreting/analyzing digital survey data is a judicial exception (i.e. abstract idea). The claimed invention is executed by generic computer elements performing generic computer functions (see par. 169). Enfish recited claims that asserted improvements to the configuration of computer memory in accordance with a self-referential table with sufficient support in the specification that the claims were directed to a specific implementation of a solution to a problem in the software arts. Core Wireless recited an improved user interface for mobile devices which shows the claimed invention made improvements in computer-related technology. In contrast, the present claims recite generic computer elements to perform the generic functions, such as a memory storing modules comprising instructions executed by a processor. Examiner asserts, regardless of the complexity of the data analysis and/or processing, without recitation of improvements to the functioning of the technology, technological field and/or computer-related technology (i.e. software), the steps outlined in the claimed invention to interpret digital survey data amount to no more than mere instructions to implement the idea on a general purpose computer. 
On page 17-18 of the Remarks regarding 35 USC § 103 rejections Applicant argues Votava and Abdulla do not teach or disclose “based on determining that the digital survey response corresponds to the digital survey, applying the attribute definition corresponding to the selectable element to the digital survey response," or "based on a user interaction with a selectable element of the plurality of selectable elements, the selectable element corresponding to an attribute definition of the attribute definitions, applying the attribute definition to a digital survey response,”.  In response, Examiner respectfully disagrees, Votava discloses in Par. 50-57 “Receiving an initial set of predetermined response tasks each response task including a number of predetermined response options, wherein based on the response options selected by a user, evaluation information for evaluating at least one predetermined characteristic can be determined [predetermined characteristic = attribute definition]…Identifying, via a computer device of said computer network, evaluation information based on the freely formulated response, said evaluation information being usable for evaluating the at least one predetermined characteristic; Generating, via a computer device of said computer network, an adjusted set of response tasks based on the identified evaluation information. … A free-formulation analysis software module that is configured to analyse the freely formulated response and to thereby identify evaluation information contained therein, said evaluation information being usable for evaluating the at least one predetermined characteristic; A response set adjusting software module that is configured generate an adjusted set of response tasks based on the evaluation information identified by the free-formulation analysis software module.”  Please refer to 35 U.S.C. § 103 rejection for further explanation and rationale in light of the amendments.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 are directed to a method for generating survey analysis, Claims 9-14 are directed to an article of manufacture for generating survey analysis and Claims 16- 20 is directed to system for generating survey analysis.
Claim 1 recites a method for generating survey analysis, Claim 9 recites an article of manufacture for generating survey analysis and Claim 16 recites a system for generating survey analysis, which include providing a plurality of selectable elements reflecting attribute definitions corresponding to a schema; applying, based on a user interaction with a selectable element, an attribute definition of an organization of attribute definitions to a digital survey; identifying a digital survey response corresponding to the digital survey; based on determining that the digital survey response corresponds to the digital survey, applying the attribute definition corresponding to the selectable element to the digital survey response; and generating a digital survey analysis based on the digital survey response and the attribute definition.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity- sales and marketing activity; business relations.  The recitation of “client device”, “schema module”, “computer-readable medium”, “processor”, “system” and “computer system” does not take claims out of the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “client device”, “schema module”, “computer-readable medium”, “processor”, “system” and “computer system” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in surveying. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “client device”, “schema module”, “computer-readable medium”, “processor”, “system” and “computer system” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving, identifying and analyzing data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-8, 10-15 and 17-20 recite the additional elements receiving user selection of a digital survey question of the digital survey; applying, based on the user selection of the digital survey question and the user interaction with the selectable element, the attribute definition to the digital survey question of the digital survey; applying the attribute definition to the digital survey response comprises applying the attribute definition based on determining that the digital survey response corresponds to survey input for the digital survey question associated with the attribute definition; wherein the digital survey comprises a survey template question corresponding to the attribute definition, in response to identifying selection of the survey template question, applying the attribute definition to the digital survey; and in response to determining that the digital survey response corresponds to the survey template question, applying the attribute definition to the survey response; identifying a survey response comprising a second digital survey response not associated with the digital survey; applying, based on an attribute of the second digital survey response, the attribute definition to the second digital survey response; and based on determining that the attribute definition applies to the second survey response, generating the digital survey analysis further based on the second digital survey response; providing the plurality of selectable elements comprises: analyzing the digital survey to identify a suggested attribute definition; and providing, for display, a selectable element corresponding to suggested attribute definition as part of the plurality of selectable elements; generating the organization of the attribute definitions by applying attribute tags to the attribute definitions, wherein the attribute tags comprise attribute definition categories; providing selectable elements reflecting the attribute tags; receiving user selection of a selectable element reflecting an attribute tag; and based on receiving the user selection of the selectable element reflecting the attribute tag, providing one or more selectable elements reflecting one or more attribute definitions corresponding to an attribute definition category corresponding to the attribute tag; generating an additional digital survey comprising a modified digital survey question from the digital survey question of the digital survey the digital survey; in response to identifying a correspondence between the digital survey question of the digital survey and the modified digital survey question of the additional digital survey: applying the attribute definition to the modified digital survey question; and applying the attribute definition to an additional digital survey response associated with the modified digital survey question; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 8 and 16. Regarding Claim 4, 6, 12, 14, 19, and the additional element of “database” and  “client device” -it is it is M2106.05(d)- Receiving or transmitting data over a network, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); using the Internet to gather data and  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and the additional element of  “client device” - M2106.05(h)- field of use .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Votava et al., US Publication No. 20200402082 A1, [hereinafter Votava], in view of Abdullah et al.., US Publication No. 20190164182 A1, [hereinafter Abdullah].
Regarding Claim 1,  
Votava teaches
… a plurality of selectable elements reflecting attribute definitions corresponding to a schema module comprising an organization of attribute definitions; (Votava Abstract-“A response step in which the interrogator receives answer signal(s) from those respondent(s) that are responsive to the interrogator's question signal(s). In at least one of the surveys in the selection step of at least one twisit other than the survey's first twisit, the interrogator uses information about at least part of the respondent(s) from which the interrogator has received an answer in a previous twisit of the same survey. In least one of the surveys in the selection step of at least one twisit, the interrogator uses query load information about at least part of the potential respondents. In at least one of the surveys in the first twisit of the query cycle in the selection step the interrogator ranks at least some of the respondents of the subset in an order that considers the contribution they make to the representativeness and/or diversity of the subset with regard to one or more of the population(s).”; Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”;Par. 240-“ Additionally or alternatively, a computer model and in particular a machine learning model may be used which may preferably comprise an artificial neural network. This will be discussed in further detail below. This computer model may model an input-output-relation, eg defining how contents of the freely formulated response and/or determined meanings thereof translate into evaluation scores for characteristics of interest.”; Par. 296) 
based on a user interaction with a selectable element of the plurality of selectable elements, the selectable element corresponding to an attribute definition of the attribute definitions, applying the attribute definition of the organization of attribute definitions to a digital survey (Votava Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”; Par. 204-207-“To sum up, the freely formulated response may be analysed to determine, whether the user has already provided at least some or even sufficient evaluation information for at least one characteristic that should also be evaluated by the initial set of response tasks. If that is the case, the initial set of response tasks may be adjusted accordingly and/or a generally new adjusted set of response tasks may be generated. Again, this adjusted set of response task may include predetermined response task with predetermined response options but, as noted above, the number of said response tasks and/or response options may be different from the initial set and may in particular be reduced.; This way, the number of predetermined response tasks that the user has to answer in a subsequent stage (ie when answering the adjusted set) can be reduced. This, in turn, also means that the amount of generated data having to be stored, processed or communicated can be reduced at least in said subsequent stages. This allows for a faster and more efficient operation of the overall computer network, eg since the online survey generally occupies the computer network for a shorter time period and/or uses less resources thereof.; This may be particularly valid when, according to an embodiment of the invention, analysing tools for the freely formulated response (eg models and/or algorithm) and/or adjustment tools for the initial set of response tasks are directly stored on user devices. This way, the freely formulated response of a user does not have to be communicated to a remote analysing tool (much like no analyses results have to communicated back from said tool) which further limits the solution's impact on and resource usage of the overall computer network.; Par. 49- 57) 
identifying a digital survey response corresponding to the digital survey (Votava Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”) 
based on determining that the digital survey response corresponds to the digital survey, applying the attribute definition corresponding to the selectable element to the digital survey response (Votava Par. 49-57-“[0049] In yet another aspect of the invention, the problem is solved by a method for gathering evaluation information from a user with a computer network according to claim 20. The computer network performs the following: [0050] Receiving an initial set of predetermined response tasks each response task including a number of predetermined response options, wherein based on the response options selected by a user, evaluation information for evaluating at least one predetermined characteristic can be determined; [0051] Outputting, via a computer device of said computer network, at least one free-formulation response task to at least one user by means of which an at least partially freely formulated response can be received from the user; [0052] Identifying, via a computer device of said computer network, evaluation information based on the freely formulated response, said evaluation information being usable for evaluating the at least one predetermined characteristic; [0053] Generating, via a computer device of said computer network, an adjusted set of response tasks based on the identified evaluation information. [0054] In a final aspect of the invention, the problem is solved by a computer network for gathering evaluation information for at least one predetermined characteristic from at least one user according to claim 21. The computer network has an initial set of predetermined response tasks, each response task comprising a number of predetermined response options, wherein based on the response options selected by a user, evaluation information for evaluating at least one predetermined characteristic can be determined; and wherein the computer network comprises at least one processing unit that is configured to execute any of the following software modules, stored in a data storage unit of the computer network: [0055] A free-formulation output software module that is configured to provide at least one free-formulation response task by means of which a freely formulated response can be received from at least one user; [0056] A free-formulation analysis software module that is configured to analyse the freely formulated response and to thereby identify evaluation information contained therein, said evaluation information being usable for evaluating the at least one predetermined characteristic; [0057] A response set adjusting software module that is configured generate an adjusted set of response tasks based on the evaluation information identified by the free-formulation analysis software module.”; Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”) 
and generating a digital survey analysis based on the digital survey response and the attribute definition. (Votava Par. 230-“For example, a response task may ask a user to select one out of a plurality of options as the most important one, wherein each option is labelled by and/or described as a text. The response options may then be represented by each option and/or label that can be selected (e.g. by a mouse click).”); Par. 249-The adjustment of the set of predetermined response tasks may be performed at least partially automatic but preferably fully automatic. For doing so, a computer device of the computer network and in particular the central computer device may perform the respective adjustment based on the result of the identification or, more generally, based on the analysis result of the freely formulated response.; Par. 265-“ In one development, the identification of evaluation information based on the freely formulated response (e.g. the analysis of said freely formulated response) is performed with a computer model that has been generated (e.g. trained) based on machine learning. In general, for generating the computer model a supervised machine learning task may be performed and/or a supervised regression model may be developed as the computer model. Generating the model may be part of the present solution and may in particular represent a dedicated method step. From the type or class and in particular the program code, a skilled person can determine whether such a model has been generated based on machine learning. Note that generating a machine learning model may include and/or may be equivalent to training the model based on training data until a desired characteristic thereof (e.g. a prediction accuracy) is achieved.”)
Votava teaches human-computer interface devices and the following feature is expounded upon by Abdullah:
A method comprising: providing, for display via a client device, a plurality of selectable elements… (Abdullah- Par. 21-“In one or more embodiments, the electronic survey system further facilitates a search of the electronic survey responses to identify information contained therein. For example, in one or more embodiments, the electronic survey system receives a search query from a client device (e.g., administrator device). In response to receiving the search query, the electronic survey system identifies one or more electronic survey questions having a question classification that corresponds to information requested by the search query and/or a topic identified by the search query. In addition, the electronic survey system identifies those electronic survey responses for the identified one or more electronic survey questions and applies an associated semantics model to the electronic survey responses to identify information requested by the search query. By selecting a semantics model based on a classification for the electronic survey question, the electronic survey system analyzes electronic survey response using a semantics model uniquely suited or otherwise”; Par. 36-“In one or more embodiments, the electronic survey system 104 classifies the electronic survey questions administered to the respondents 110 a-n. For example, the electronic survey system 104 can identify a question classification for an electronic survey question based on attributes of the electronic survey question. For instance, the electronic survey system 104 can classify the electronic survey question based on an identified type of question or a requested type of information solicited by the given electronic survey question. In turn, the electronic survey system 104 associates a semantics model including operators configured to identify discrete types of information contained within corresponding electronic survey responses. Additional detail with regard to associating electronic survey questions with various semantics models will be discussed in further detail below.”)
Votava and Abdullah are directed to survey analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon survey system of Votava, as taught by Abdullah, by utilizing electronic survey system with client devices with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Votava with the motivation of improved approach to analyzing and searching electronic survey responses including user-composed text (Abdullah Par.23).
Regarding Claim 2, Claim 10,  and Claim 17 Votava in view of Abdullah teach  The method of claim 1, further comprising:… ; The non-transitory computer-readable medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer system to:… and The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to:…
receiving user selection of a digital survey question of the digital survey (Votava Abstract- “A method of querying respondents from one or more population(s) of potential respondents, with an interrogator configured to transmit question signals to any respondent, and to receive answer signals from the respondents in response to the questions signals, the method including one or more surveys. Each survey includes at least two twisits of a querying cycle comprising: (a) A respondent selection step in which the interrogator selects a subset comprising one or more respondent(s), (b) An interrogation step in which the interrogator sends question signal(s) to the one or more respondent(s) of the subset, and (c) A response step in which the interrogator receives answer signal(s) from those respondent(s) that are responsive to the interrogator's question signal(s). In at least one of the surveys in the selection step of at least one twisit other than the survey's first twisit, the interrogator uses information about at least part of the respondent(s) from which the interrogator has received an answer in a previous twisit of the same survey. ; Par. 8-11“ In one aspect of the invention, the problem is solved by the method of querying respondents from one or more population(s) of potential respondents according to claim 1. An interrogator is configured to transmit question signals to any respondent, and to receive answer signals from the respondents in response to the questions signals. The method comprises one or more surveys, and each survey comprises at least two twisits of a querying cycle comprising: [0009] (a) A respondent selection step in which the interrogator selects a subset comprising one or more respondent(s), [0010] (b) An interrogation step in which the interrogator sends question signal(s) to the one or more respondent(s) of the subset, and [0011] (c) A response step in which the interrogator receives answer signal(s) from those respondent(s) that are responsive to the interrogator's question signal(s).”); 
and applying the attribute definition to the digital survey response comprises applying the attribute definition based on determining that the digital survey response corresponds to survey input for the digital survey question associated with the attribute definition. (Votava Par. 325- “Each response task RT.1, RT.2, RT.k is associated with at least one characteristic C1, C2 for which evaluation information shall be gathered by the responses provided to said response tasks RT.1, RT.2, RT.k. The evaluation information may be equivalent to and/or may be based on response options 50, 52 selected by a user when faced with a response task RT.1, RT.2, RT.k.; Par. 339-“ For example, it may be determined that the evaluation score ES for the characteristics C1 of FIG. 3 is rather low (which is generally not a problem), but that the confidence score CS is rather high (80 out of 100). If the confidence score CS is above a predetermined threshold (of e.g. 75), it may be determined that sufficient evaluation information have already been provided for the associated characteristic C1. Thus, the response tasks RT.1, RT.2 that are designed to gather evaluation information for said characteristic C1 may not be part of the adjusted set 60. Instead, said set 60 may only comprise the response task RT.k since the characteristics C2 associated therewith is marked by a rather low confidence score CS.;Par.346- The completeness score may be associated with a certain module 62 (i.e. each module 62 being marked by an individual completeness score). It may indicate a level of completeness of the evaluation information gathered so far with regard to whether these evaluation information are sufficient to evaluate each characteristic C1, C2 associated with said modules 62 (and/or with the response tasks RT.1, RT.2, RT.k contained in said module 62).”)
Votava teaches survey analysis and the feature is expounded upon by Abdullah:
applying, based on the user selection of the digital survey question and the user interaction with the selectable element, the attribute definition to the digital survey question of the digital survey (Abdullah Par. 20-“ In addition, before or after administering the electronic survey system, the electronic survey system can classify the electronic survey question(s) of the electronic survey to determine a semantics model to apply to the user-composed text contained within corresponding electronic survey responses. For example, in one or more embodiments, the electronic survey system determines that an electronic survey question includes a request for a respondent to provide a particular type of information (e.g., an opinion, a recommendation, a concern, a criticism, a complaint) within user-composed text. Based on a determined type of information requested by the electronic survey question, the electronic survey system can identify a semantics model configured to analyze user-composed text of the electronic survey responses to the respective electronic survey question and extract or otherwise identify the requested type of information included within the corresponding electronic survey responses.; Par. 23-As will be described in further detail below, the electronic survey system facilitates an improved approach to analyzing and searching electronic survey responses including user-composed text. As an example, the electronic survey system efficiently analyzes electronic survey responses on a response-by-response basis using a semantics model customized for analyzing electronic survey responses corresponding to specific electronic survey question. In particular, by classifying electronic survey questions that request a specific topic of information (or a specific type of information), the electronic survey system can more efficiently analyze responses to the electronic survey questions by applying a semantics model configured to identify the information requested by the corresponding electronic survey question(s) (and corresponding to the information requested by the search query).”) 
Votava and Abdullah are directed to survey analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon survey system of Votava, as taught by Abdullah, by utilizing electronic survey question analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Votava with the motivation of improved approach to analyzing and searching electronic survey responses including user-composed text (Abdullah Par.23).
Regarding Claim 3, Claim 11 and Claim 18 Votava in view of Abdullah teach  The method of claim 1,… ; The non-transitory computer-readable medium of claim 9,… and The system of claim 16, … 
Votava teaches survey analysis and the feature is expounded upon by Abdullah:
wherein the digital survey comprises a survey template question corresponding to the attribute definition, and further comprising: in response to identifying selection of the survey template question, applying the attribute definition to the digital survey; and in response to determining that the digital survey response corresponds to the survey template question, applying the attribute definition to the digital survey response.;  (Abdullah Par. 124-“ In one or more embodiments, the operators of the semantics model include terminology data including definitions of one or more words or phrases associated with a topic of the electronic survey question. For example, the terminology data can include identified words, phrases, and particular definitions different from conventional meanings for the words or phrases in other contexts. In one or more embodiments, the one or more operators include a plurality of respective operator functions. As an example, in one or more embodiments, an operator includes operator functions where each operator function includes a pattern of words or phrases to search within the user-composed text for each of the plurality of electronic survey responses.”; Par. 30; Par. 36)
Votava and Abdullah are directed to survey analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon survey system of Votava, as taught by Abdullah, by utilizing electronic survey question analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Votava with the motivation of improved approach to analyzing and searching electronic survey responses including user-composed text (Abdullah Par.23).
Regarding Claim 4, Claim 12 and Claim 19 Votava in view of Abdullah teach  The method of claim 1,… ; The non-transitory computer-readable medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer system to:,… and The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to: … 
identifying a survey response database comprising a second digital survey response not associated with the digital survey (Votava Par. 18-“ With “those recipients that are responsive” it is meant to clarify that the answer signal is in response to the question signal, i.e. prompted by the questions signal, and that not all or even none of the question signals may result in an answer signal. The latter may be due to respondents not receiving the questions signals, for example out of network problems, and as a result may not send answer signals. Moreover, some or all of the respondents may not provide an answer signal even if they receive a question signal, for example due to a lack of energy or because it is unable to create an answer to the question. Also, even if a respondent sends an answer signal, this may not reach the interrogator, for example out of network problems.”; Par. 193-194-“ The survey engine 300 is instructed 750 to send these questions to the respondents, and as answers come in, the dynamic branching database 710, the completeness database 610 and the representativeness database 510 are updated. Once the querying of every respondent of the twisit has been ended, the process moves to the next twisit, and the dynamic branching engine 700 continues with the new set of respondents selected by the representativeness engine 510. The dynamic branching engine 700 assigns to the respondent(s) the construct or constructs that has the lowest completeness score. In the same way as explained before, the dynamic branching engine 700 selects a question regarding the newly assigned construct or a construct subordinate to this construct at random but weighed based on the questions relevance score with regard to the construct and its subordinate constructs such that questions with a higher relevance score are selected more frequently than questions with a lower relevance score. The survey engine 300 is instructed 740 to send these questions to the respondents, and as answer signals 220 come in, the dynamic branching database 710, the completeness database 610 and the representativeness database 510 are updated.; Par. 91; Par. 156)
applying, based on an attribute of the second digital survey response, the attribute definition to the second digital survey response (Votava Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”; Par. 213-“Preferably, a large number of users is dealt with e.g. by outputting a free-formulation response task and/or the adjusted set to several hundred users. The analysis may then equally focus on all of the freely formulated responses and the adjusted set may be generated based on the identified evaluation information (particularly evaluation scores, preferably in the form of values of constructs) received from all of the users.:) 
and based on determining that the attribute definition applies to the second digital survey response, generating the digital survey analysis further based on the second digital survey response (Votava Par. 230-“For example, a response task may ask a user to select one out of a plurality of options as the most important one, wherein each option is labelled by and/or described as a text. The response options may then be represented by each option and/or label that can be selected (e.g. by a mouse click).”); Par. 249-The adjustment of the set of predetermined response tasks may be performed at least partially automatic but preferably fully automatic. For doing so, a computer device of the computer network and in particular the central computer device may perform the respective adjustment based on the result of the identification or, more generally, based on the analysis result of the freely formulated response.; Par. 265-“ In one development, the identification of evaluation information based on the freely formulated response (e.g. the analysis of said freely formulated response) is performed with a computer model that has been generated (e.g. trained) based on machine learning. In general, for generating the computer model a supervised machine learning task may be performed and/or a supervised regression model may be developed as the computer model. Generating the model may be part of the present solution and may in particular represent a dedicated method step. From the type or class and in particular the program code, a skilled person can determine whether such a model has been generated based on machine learning. Note that generating a machine learning model may include and/or may be equivalent to training the model based on training data until a desired characteristic thereof (e.g. a prediction accuracy) is achieved.”; Par. 325; Par. 329).
Regarding Claim 5  and Claim 13,  Votava in view of Abdullah teach  The method of claim 1, … ; and The non-transitory computer-readable medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer system to: … 
wherein providing the plurality of selectable elements comprises: analyzing the digital survey to identify a suggested attribute definition (Votava Par. 203- “Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).; Par. 229); 
and providing, for display, the selectable element corresponding to the suggested attribute definition as part of the plurality of selectable elements (Votava Par. 296- “As will be discussed in the following, the computer devices 20.1-20.k are end devices under direct user control (i.e. are user-bound devices, such as mobile terminal devices and in particular smartphones); preferably, the end devices comprise a human-computer interface which behaves according to a personal profile of a human respondent. The computer device 12 is a server which provides an online platform that is accessible by the user-bound computer devices 20.1-20.k. The computer device 21 provides an analysing capability, in particular with regard to freely-formulated responses provided by a user.”; Par. 306-“A further non-specifically illustrated function is to then receive inputs from the user in reaction to said adjusted set of response tasks.; Par. 312-“To begin with, a schematically illustrated initial set of response tasks RT.1, RT.2 . . . RT.K is stored in the brain database 26. Each response task RT.1, RT.2 . . . RT.K may be provided as a dataset or as a software module. The response tasks RT.1, RT.2 . . . RT.K are predetermined with regard to their contents and they are selectable response options 50 and preferably also with regard to their sequence.”)
Regarding Claim 6  and Claim 14,  Votava in view of Abdullah teach The method of claim 1, wherein providing the plurality of selectable elements comprises:… ; and The non-transitory computer-readable medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer system to: … 
generating the organization of the attribute definitions by applying attribute tags to the attribute definitions, wherein the attribute tags comprise attribute definition categories (Votava Par. 106-“In a preferred embodiment of the invention, some of the constructs are classified as primary constructs. Thereby, it can be indicated that these constructs are of particular relevance or importance as compared to constructs not classified as “primary”. The interrogator in the selection of the one or more questions in the selection step preferably selects the construct(s) only from this group of primary constructs. This allows the querying to be focused on only these more relevant or important constructs, thereby reducing the amount of question signals that need to be sent and answer signals to be received for the completion of the survey.”; Par. 230- “For example, a response task may ask a user to select one out of a plurality of options as the most important one, wherein each option is labelled by and/or described as a text. The response options may then be represented by each option and/or label that can be selected (e.g. by a mouse click).; Par. 277); 
providing selectable elements reflecting the attribute tags; receiving, via the client device, user selection of a selectable element of the selectable elements reflecting an attribute tag; and based on receiving the user selection of the selectable element reflecting the attribute tag, providing one or more selectable elements reflecting one or more attribute definitions corresponding to an attribute definition category corresponding to the attribute tag. (Votava Par. 201-“Yet, according to the disclosed solution, as a preferably first response task, a free-formulation response task may be output to a user (and preferably to a number of users). This task may, contrary to the initial set of response tasks, be free of any predetermined response options (i.e. may be unstructured and/or produce unstructured (response) data as discussed below that typically represent unprocessable raw data). Instead, the free-formulation response task may be answered or, differently put, may be completed by a freely formulated input of the user (e.g. speech or text or an observed behavior e.g. during interaction with an augmented reality (AR) system). An example would be to ask the user for his opinion on, his understanding of or a general comment on a certain topic. The user may then e.g. write or say an answer and this may be recorded and/or gathered by the computer network.; For example, each response task may comprise text information (e.g. text data) formulating a task for prompting the user to provide a response. For example, the text information may ask the user a distinct question and/or may prompt the user to provide a feedback on a certain topic. The response may then be provided by the user selecting one of the predetermined (i.e. available and prefixed) response options.”; Par. 230- “For example, a response task may ask a user to select one out of a plurality of options as the most important one, wherein each option is labelled by and/or described as a text. The response options may then be represented by each option and/or label that can be selected (e.g. by a mouse click).; Par. 324- “As a general aspect, it is shown that the initial set of response tasks RT.1, RT.2, RT.k is subdivided into a number of subsets or modules 62. As noted below, the modules 62 can further be subdivided into topics by grouping response tasks RT.1, RT.2, RT.k included therein according to certain topics. In a step S1, this overall initial set is received, e.g. by being defined by a system administrator and/or by generally being read out from the system database 26 and preferably being transferred to the server 12.; Par. 350; Par. 106)
Regarding Claim 7, Claim 15 and Claim 20,  Votava in view of Abdullah teach  The method of claim 2, further comprising:… ; The non-transitory computer-readable medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the computer system to:… , and The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to:…
generating an additional digital survey comprising a modified digital survey question from the digital survey question of the digital survey (Votava Par. 153- “In this specific example, there are two levels, “district” and “data source”. The value of a level quarter indicates from which of the city's quarter the respondent reports and the value of a level data source indicates if the respondent obtains its data from an electrical sensor or from a human observer. The query load is the amount of time the respondent is in operation to consider and answer the questions. During each twisit, each time a new answer signal is received by the survey engine 300, the query 530 and the load information 540 are updated.” Par. 180-“ During each twisit, each time a new answer signal is received by the survey engine, the values and the confidence scores are updated based on the survey engine's results 410, 420. Also during each twisit, each time a question signal 210 has been sent to a respondent, the indication 740 of which questions have already been asked to the respondent is updated.”); 
Votava teaches survey analysis and the feature is expounded upon by Abdullah:
in response to identifying a correspondence between the digital survey question of the digital survey and the modified digital survey question of the additional digital survey: applying the attribute definition to the modified digital survey question;  (Abdullah Par. 20-“ In addition, before or after administering the electronic survey system, the electronic survey system can classify the electronic survey question(s) of the electronic survey to determine a semantics model to apply to the user-composed text contained within corresponding electronic survey responses. For example, in one or more embodiments, the electronic survey system determines that an electronic survey question includes a request for a respondent to provide a particular type of information (e.g., an opinion, a recommendation, a concern, a criticism, a complaint) within user-composed text. Based on a determined type of information requested by the electronic survey question, the electronic survey system can identify a semantics model configured to analyze user-composed text of the electronic survey responses to the respective electronic survey question and extract or otherwise identify the requested type of information included within the corresponding electronic survey responses.; Par. 23-As will be described in further detail below, the electronic survey system facilitates an improved approach to analyzing and searching electronic survey responses including user-composed text. As an example, the electronic survey system efficiently analyzes electronic survey responses on a response-by-response basis using a semantics model customized for analyzing electronic survey responses corresponding to specific electronic survey question. In particular, by classifying electronic survey questions that request a specific topic of information (or a specific type of information), the electronic survey system can more efficiently analyze responses to the electronic survey questions by applying a semantics model configured to identify the information requested by the corresponding electronic survey question(s) (and corresponding to the information requested by the search query).”)
and applying the attribute definition to an additional digital survey response associated with the modified digital survey question. (Abdullah Par. 30-“ As will be described in further detail below, the electronic survey system 104 implements various features and functionality described herein with regard to administering electronic surveys, collecting electronic survey responses, and analyzing electronic survey responses. As shown in FIG. 1, the electronic survey system 104 includes a response analysis system 106 that implements features and functionality described herein with regard to classifying electronic survey questions, processing search queries requesting information contained within the electronic survey questions, and providing a presentation of search results to the user 116 of the administrator device 112. Furthermore, while one or more embodiments described herein refer specifically to the electronic survey system 104 performing features and functionality related to implementing electronic surveys, implementing search features, and providing a presentation of search results, it will be understood that the response analysis system 106 can similarly perform one or more of the features and functionality described herein.; Par. 36- In one or more embodiments, the electronic survey system 104 classifies the electronic survey questions administered to the respondents 110a-n. For example, the electronic survey system 104 can identify a question classification for an electronic survey question based on attributes of the electronic survey question. For instance, the electronic survey system 104 can classify the electronic survey question based on an identified type of question or a requested type of information solicited by the given electronic survey question. In turn, the electronic survey system 104 associates a semantics model including operators configured to identify discrete types of information contained within corresponding electronic survey responses. Additional detail with regard to associating electronic survey questions with various semantics models will be discussed in further detail below.”)
Votava and Abdullah are directed to survey analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon survey system of Votava, as taught by Abdullah, by utilizing electronic survey question analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Votava with the motivation of improved approach to analyzing and searching electronic survey responses including user-composed text (Abdullah Par.23).
Regarding Claim 9,  
Votava teaches
… a plurality of selectable elements reflecting attribute definitions corresponding to a schema module comprising an organization of attribute definitions; (Votava Abstract-“A response step in which the interrogator receives answer signal(s) from those respondent(s) that are responsive to the interrogator's question signal(s). In at least one of the surveys in the selection step of at least one twisit other than the survey's first twisit, the interrogator uses information about at least part of the respondent(s) from which the interrogator has received an answer in a previous twisit of the same survey. In least one of the surveys in the selection step of at least one twisit, the interrogator uses query load information about at least part of the potential respondents. In at least one of the surveys in the first twisit of the query cycle in the selection step the interrogator ranks at least some of the respondents of the subset in an order that considers the contribution they make to the representativeness and/or diversity of the subset with regard to one or more of the population(s).”; Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”; Par. 6; Par. 240-“ Additionally or alternatively, a computer model and in particular a machine learning model may be used which may preferably comprise an artificial neural network. This will be discussed in further detail below. This computer model may model an input-output-relation, eg. defining how contents of the freely formulated response and/or determined meanings thereof translate into evaluation scores for characteristics of interest.”; Par. 296) 
based on a user interaction with a selectable element of the plurality of selectable elements, the selectable element corresponding to an attribute definition of the attribute definitions, applying the attribute definition of the organization of attribute definitions to a digital survey (Votava Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”; Par. 204-207-“To sum up, the freely formulated response may be analysed to determine, whether the user has already provided at least some or even sufficient evaluation information for at least one characteristic that should also be evaluated by the initial set of response tasks. If that is the case, the initial set of response tasks may be adjusted accordingly and/or a generally new adjusted set of response tasks may be generated. Again, this adjusted set of response task may include predetermined response task with predetermined response options but, as noted above, the number of said response tasks and/or response options may be different from the initial set and may in particular be reduced.; This way, the number of predetermined response tasks that the user has to answer in a subsequent stage (ie when answering the adjusted set) can be reduced. This, in turn, also means that the amount of generated data having to be stored, processed or communicated can be reduced at least in said subsequent stages. This allows for a faster and more efficient operation of the overall computer network, eg since the online survey generally occupies the computer network for a shorter time period and/or uses less resources thereof.; This may be particularly valid when, according to an embodiment of the invention, analysing tools for the freely formulated response (eg models and/or algorithm) and/or adjustment tools for the initial set of response tasks are directly stored on user devices. This way, the freely formulated response of a user does not have to be communicated to a remote analysing tool (much like no analyses results have to communicated back from said tool) which further limits the solution's impact on and resource usage of the overall computer network.; Par. 49- 57) 
identify a digital survey response corresponding to the digital survey (Votava Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”) 
based on determining that the digital survey response corresponds to the digital survey, apply the attribute definition corresponding to the selectable element to the digital survey response (Votava Par. 49-57-“[0049] In yet another aspect of the invention, the problem is solved by a method for gathering evaluation information from a user with a computer network according to claim 20. The computer network performs the following: [0050] Receiving an initial set of predetermined response tasks each response task including a number of predetermined response options, wherein based on the response options selected by a user, evaluation information for evaluating at least one predetermined characteristic can be determined; [0051] Outputting, via a computer device of said computer network, at least one free-formulation response task to at least one user by means of which an at least partially freely formulated response can be received from the user; [0052] Identifying, via a computer device of said computer network, evaluation information based on the freely formulated response, said evaluation information being usable for evaluating the at least one predetermined characteristic; [0053] Generating, via a computer device of said computer network, an adjusted set of response tasks based on the identified evaluation information. [0054] In a final aspect of the invention, the problem is solved by a computer network for gathering evaluation information for at least one predetermined characteristic from at least one user according to claim 21. The computer network has an initial set of predetermined response tasks, each response task comprising a number of predetermined response options, wherein based on the response options selected by a user, evaluation information for evaluating at least one predetermined characteristic can be determined; and wherein the computer network comprises at least one processing unit that is configured to execute any of the following software modules, stored in a data storage unit of the computer network: [0055] A free-formulation output software module that is configured to provide at least one free-formulation response task by means of which a freely formulated response can be received from at least one user; [0056] A free-formulation analysis software module that is configured to analyse the freely formulated response and to thereby identify evaluation information contained therein, said evaluation information being usable for evaluating the at least one predetermined characteristic; [0057] A response set adjusting software module that is configured generate an adjusted set of response tasks based on the evaluation information identified by the free-formulation analysis software module.”; Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”) 
and generate a digital survey analysis based on the digital survey response and the attribute definition. (Votava Par. 230-“For example, a response task may ask a user to select one out of a plurality of options as the most important one, wherein each option is labelled by and/or described as a text. The response options may then be represented by each option and/or label that can be selected (e.g. by a mouse click).”); Par. 249-The adjustment of the set of predetermined response tasks may be performed at least partially automatic but preferably fully automatic. For doing so, a computer device of the computer network and in particular the central computer device may perform the respective adjustment based on the result of the identification or, more generally, based on the analysis result of the freely formulated response.; Par. 265-“ In one development, the identification of evaluation information based on the freely formulated response (e.g. the analysis of said freely formulated response) is performed with a computer model that has been generated (e.g. trained) based on machine learning. In general, for generating the computer model a supervised machine learning task may be performed and/or a supervised regression model may be developed as the computer model. Generating the model may be part of the present solution and may in particular represent a dedicated method step. From the type or class and in particular the program code, a skilled person can determine whether such a model has been generated based on machine learning. Note that generating a machine learning model may include and/or may be equivalent to training the model based on training data until a desired characteristic thereof (e.g. a prediction accuracy) is achieved.”) ;
Votava teaches human-computer interface devices and the following feature is expounded upon by Abdullah:
A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to: provide, for display via a client device,… (Abdullah- Par. 21-“In one or more embodiments, the electronic survey system further facilitates a search of the electronic survey responses to identify information contained therein. For example, in one or more embodiments, the electronic survey system receives a search query from a client device (e.g., administrator device). In response to receiving the search query, the electronic survey system identifies one or more electronic survey questions having a question classification that corresponds to information requested by the search query and/or a topic identified by the search query. In addition, the electronic survey system identifies those electronic survey responses for the identified one or more electronic survey questions and applies an associated semantics model to the electronic survey responses to identify information requested by the search query. By selecting a semantics model based on a classification for the electronic survey question, the electronic survey system analyzes electronic survey response using a semantics model uniquely suited or otherwise”; Par. 36-“In one or more embodiments, the electronic survey system 104 classifies the electronic survey questions administered to the respondents 110 a-n. For example, the electronic survey system 104 can identify a question classification for an electronic survey question based on attributes of the electronic survey question. For instance, the electronic survey system 104 can classify the electronic survey question based on an identified type of question or a requested type of information solicited by the given electronic survey question. In turn, the electronic survey system 104 associates a semantics model including operators configured to identify discrete types of information contained within corresponding electronic survey responses. Additional detail with regard to associating electronic survey questions with various semantics models will be discussed in further detail below.”; Par. 107-“In addition, components 104-106 and 602-614 can comprise software or hardware or a combination of software and hardware. For example, the components 104-106 and 602-614 can comprise one or more instructions stored on a non-transitory computer readable storage medium that are executable by a processor of one or more computing devices. When executed by the one or more processors, the computer-executable instructions of the electronic survey system 104 cause computing device(s) to perform the methods described herein.”)

Votava and Abdullah are directed to survey analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon survey system of Votava, as taught by Abdullah, by utilizing electronic survey system with client devices with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Votava with the motivation of improved approach to analyzing and searching electronic survey responses including user-composed text (Abdullah Par.23).
Regarding Claim 16,  
Votava teaches
… a plurality of selectable elements reflecting attribute definitions corresponding to a schema module comprising an organization of attribute definitions ; (Votava Abstract-“A response step in which the interrogator receives answer signal(s) from those respondent(s) that are responsive to the interrogator's question signal(s). In at least one of the surveys in the selection step of at least one twisit other than the survey's first twisit, the interrogator uses information about at least part of the respondent(s) from which the interrogator has received an answer in a previous twisit of the same survey. In least one of the surveys in the selection step of at least one twisit, the interrogator uses query load information about at least part of the potential respondents. In at least one of the surveys in the first twisit of the query cycle in the selection step the interrogator ranks at least some of the respondents of the subset in an order that considers the contribution they make to the representativeness and/or diversity of the subset with regard to one or more of the population(s).”; Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”; Par. 6; Par. 240-“ Additionally or alternatively, a computer model and in particular a machine learning model may be used which may preferably comprise an artificial neural network. This will be discussed in further detail below. This computer model may model an input-output-relation, eg. defining how contents of the freely formulated response and/or determined meanings thereof translate into evaluation scores for characteristics of interest.”; Par. 296) 
based on a user interaction with a selectable element of the plurality of selectable elements, the selectable element corresponding to an attribute definition of the attribute definitions, applying the attribute definition of the organization of attribute definitions to a digital survey (Votava Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options); Par. 204-207-“To sum up, the freely formulated response may be analysed to determine, whether the user has already provided at least some or even sufficient evaluation information for at least one characteristic that should also be evaluated by the initial set of response tasks. If that is the case, the initial set of response tasks may be adjusted accordingly and/or a generally new adjusted set of response tasks may be generated. Again, this adjusted set of response task may include predetermined response task with predetermined response options but, as noted above, the number of said response tasks and/or response options may be different from the initial set and may in particular be reduced.; This way, the number of predetermined response tasks that the user has to answer in a subsequent stage (ie when answering the adjusted set) can be reduced. This, in turn, also means that the amount of generated data having to be stored, processed or communicated can be reduced at least in said subsequent stages. This allows for a faster and more efficient operation of the overall computer network, eg since the online survey generally occupies the computer network for a shorter time period and/or uses less resources thereof.; This may be particularly valid when, according to an embodiment of the invention, analysing tools for the freely formulated response (eg models and/or algorithm) and/or adjustment tools for the initial set of response tasks are directly stored on user devices. This way, the freely formulated response of a user does not have to be communicated to a remote analysing tool (much like no analyses results have to communicated back from said tool) which further limits the solution's impact on and resource usage of the overall computer network.; Par. 49- 57”) 
identify a digital survey response corresponding to the digital survey (Votava Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”) 
based on determining that the digital survey response corresponds to the digital survey, apply the attribute definition corresponding to the selectable element to the digital survey response (Votava Par. 49-57-“[0049] In yet another aspect of the invention, the problem is solved by a method for gathering evaluation information from a user with a computer network according to claim 20. The computer network performs the following: [0050] Receiving an initial set of predetermined response tasks each response task including a number of predetermined response options, wherein based on the response options selected by a user, evaluation information for evaluating at least one predetermined characteristic can be determined; [0051] Outputting, via a computer device of said computer network, at least one free-formulation response task to at least one user by means of which an at least partially freely formulated response can be received from the user; [0052] Identifying, via a computer device of said computer network, evaluation information based on the freely formulated response, said evaluation information being usable for evaluating the at least one predetermined characteristic; [0053] Generating, via a computer device of said computer network, an adjusted set of response tasks based on the identified evaluation information. [0054] In a final aspect of the invention, the problem is solved by a computer network for gathering evaluation information for at least one predetermined characteristic from at least one user according to claim 21. The computer network has an initial set of predetermined response tasks, each response task comprising a number of predetermined response options, wherein based on the response options selected by a user, evaluation information for evaluating at least one predetermined characteristic can be determined; and wherein the computer network comprises at least one processing unit that is configured to execute any of the following software modules, stored in a data storage unit of the computer network: [0055] A free-formulation output software module that is configured to provide at least one free-formulation response task by means of which a freely formulated response can be received from at least one user; [0056] A free-formulation analysis software module that is configured to analyse the freely formulated response and to thereby identify evaluation information contained therein, said evaluation information being usable for evaluating the at least one predetermined characteristic; [0057] A response set adjusting software module that is configured generate an adjusted set of response tasks based on the evaluation information identified by the free-formulation analysis software module.”; Par. 203-“Thus, the analysis of the freely formulated response may include steps of identifying which characteristics are concerned by the freely formulated response and/or how this characteristic is evaluated by the user (positive, negative, important, not important etc.). The freely formulated response may represent unstructured data. According to standard definitions, such unstructured data do not comply with a specific structure or format (e.g. desired arrays or matrices) that would enable them to be analysed in a desired manner (e.g. by a given algorithm or computer model). They may thus represent raw data that is unprocessable e.g. for a standard evaluation algorithm of an online survey that is only configured to deal with selections from predetermined response tasks. Accordingly, the present solution may include dedicated analysis tools (e.g. computer models) for extracting evaluation information for such unstructured data. To the contrary, evaluation information determined via the predetermined response tasks may be structured since they already comply with a desired format or structure (e.g. in form of arrays comprising selected predetermined response options).”) 
and generate a digital survey analysis based on the digital survey response and the attribute definition. (Votava Par. 230-“For example, a response task may ask a user to select one out of a plurality of options as the most important one, wherein each option is labelled by and/or described as a text. The response options may then be represented by each option and/or label that can be selected (e.g. by a mouse click).”); Par. 249-The adjustment of the set of predetermined response tasks may be performed at least partially automatic but preferably fully automatic. For doing so, a computer device of the computer network and in particular the central computer device may perform the respective adjustment based on the result of the identification or, more generally, based on the analysis result of the freely formulated response.; Par. 265-“ In one development, the identification of evaluation information based on the freely formulated response (e.g. the analysis of said freely formulated response) is performed with a computer model that has been generated (e.g. trained) based on machine learning. In general, for generating the computer model a supervised machine learning task may be performed and/or a supervised regression model may be developed as the computer model. Generating the model may be part of the present solution and may in particular represent a dedicated method step. From the type or class and in particular the program code, a skilled person can determine whether such a model has been generated based on machine learning. Note that generating a machine learning model may include and/or may be equivalent to training the model based on training data until a desired characteristic thereof (e.g. a prediction accuracy) is achieved.”) ;
Votava teaches human-computer interface devices and the following feature is expounded upon by Abdullah:
A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: provide, for display via a client device,… (Abdullah- Par. 21-“In one or more embodiments, the electronic survey system further facilitates a search of the electronic survey responses to identify information contained therein. For example, in one or more embodiments, the electronic survey system receives a search query from a client device (e.g., administrator device). In response to receiving the search query, the electronic survey system identifies one or more electronic survey questions having a question classification that corresponds to information requested by the search query and/or a topic identified by the search query. In addition, the electronic survey system identifies those electronic survey responses for the identified one or more electronic survey questions and applies an associated semantics model to the electronic survey responses to identify information requested by the search query. By selecting a semantics model based on a classification for the electronic survey question, the electronic survey system analyzes electronic survey response using a semantics model uniquely suited or otherwise”; Par. 36-“In one or more embodiments, the electronic survey system 104 classifies the electronic survey questions administered to the respondents 110 a-n. For example, the electronic survey system 104 can identify a question classification for an electronic survey question based on attributes of the electronic survey question. For instance, the electronic survey system 104 can classify the electronic survey question based on an identified type of question or a requested type of information solicited by the given electronic survey question. In turn, the electronic survey system 104 associates a semantics model including operators configured to identify discrete types of information contained within corresponding electronic survey responses. Additional detail with regard to associating electronic survey questions with various semantics models will be discussed in further detail below.”; Par. 107-“In addition, components 104-106 and 602-614 can comprise software or hardware or a combination of software and hardware. For example, the components 104-106 and 602-614 can comprise one or more instructions stored on a non-transitory computer readable storage medium that are executable by a processor of one or more computing devices. When executed by the one or more processors, the computer-executable instructions of the electronic survey system 104 cause computing device(s) to perform the methods described herein.”)

Votava and Abdullah are directed to survey analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon survey system of Votava, as taught by Abdullah, by utilizing electronic survey system with client devices with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Votava with the motivation of improved approach to analyzing and searching electronic survey responses including user-composed text (Abdullah Par.23).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Votava et al., US Publication No. 20200402082 A1, [hereinafter Votava], in view of Abdullah et al.., US Publication No. 20190164182 A1, [hereinafter Abdullah], and in further view of Williams et al., US Publication No. 20190347668 A1, [hereinafter Williams].
Regarding Claim 8, Votava in view of Abdullah teach  The method of claim 1,:…
Votava in view of Abdullah fail to teach the following feature taught by Williams:
wherein the attribute definition comprises a net promoter score classification, and further comprising applying the net promoter score classification to the digital survey response (Williams Par. 11-“In embodiments, the set of service features includes a feedback system that collects feedback from contacts of the client and the set of customization parameters include one or more surveys defined by the client.“; Par. 224- “FIGS. 27-35 illustrate example GUIs 2700, 2900 that allows a user corresponding to a client to customize different aspects of the client's respective feedback system. For example, a GUI 2700 allows the user to define the properties of a contact that is to receive a request for feedback and when to send the feedback request. For example, FIGS. 27, 28, 34, and 35 illustrate examples of a GUI 2700 that allows the user to define the properties of a contact that is to receive a request for feedback and when to send the feedback request. The GUI 2700 may also allow a user to customize the types of questions asked (e.g., score an aspect of the client's business, ask for questions for determining a net promotor score, follow up questions and the like), the actual content of the questions, and the look and feel of the feedback request. For example, FIGS. 29-33 illustrate examples of a GUI 2900 that allows a user to customize the types of questions asked, the actual content of the questions, and the look and feel of the feedback request.”).
Votava, Abdullah and Williams are directed to survey systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon survey system of Votava in view of Abdullah, as taught by Williams, by utilizing electronic survey system with client devices with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Votava with the motivation of  defining and customizing the types of questions asked, the actual content of the questions, and the look and feel of the feedback request (Williams Par.224).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20190188753 A1- Par. 29-“ When the identified subjects 105 are a list of identities provided by a data provider, the data provider may have categorized the list as being a segment associated with one or more attributes. The list of identities may contain data for identifying the subjects, such as a name, a MAC address, or a known cookie or data object stored on the subjects computing device. The data provider creates these attribute segment lists for the purposes of selling them, as it delivers to an advertiser known attributes about a group subjects. For example, the data provider may identify a segment with the attribute of having an interest in purchasing a new car, but also identify the segment is specifically interested in sport utility vehicles. A segment of subjects with these known attributes is attractive to an advertiser that is attempting to market and advertise for a sport utility vehicle. While the data provider may claim a list of identities has certain attributes, their business will suffer should those claims prove to be untrue. The data provider may test the segment before it is sold. The presently disclosed system may be used to test the segment for the claimed attributes. The segment data from a data provider and the system sync at the match step 115. Once a subject is synced, a survey may be constructed to query the subject and test the claimed attribute beliefs about that subject.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/Chesiree Walton/
Examiner, Art Unit 3624

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624